UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7589


GARY WALL,

                Plaintiff – Appellant,

          v.

DAVID ROBINSON, Regional Director of the VA. D.O.C.; KELLY,
Chief Warden of SX-I SP; EVERETT, Chief Warden of SX-II SP;
CAIN, Sgt.C; Officer of SX-II SP; FLEMING, Sgt. H; Officer
of SX-II SP; ROYALS, Lt,; Officer of SX-II SP; RODRIQUEZ,
Inmate hearings officer of SX-II SP; K. FOWLKES, 3 Building
Unit Manager of SX-II SP; UNKNOWN NAME "GREY", Lt.; Officer
of SX-II SP; LT. RUFFIN,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.   T. S. Ellis, III, Senior
District Judge. (1:09-cv-00574-TSE-TCB)


Submitted:   January 28, 2013             Decided:   March 8, 2013


Before NIEMEYER, WYNN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Gary Wall, Appellant Pro Se.     John Michael Parsons, Assistant
Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Gary Wall appeals the district court’s order denying

relief   on    his   42   U.S.C.       § 1983    (2006)    complaint.      We     have

reviewed the record and find no reversible error.                     Accordingly,

we affirm for the reasons stated by the district court.                     Wall v.

Robinson, No. 1:09-cv-00574-TSE-TCB (E.D. Va. Aug. 22, 2012).

Wall’s motion to appoint counsel is denied.                       We dispense with

oral   argument      because     the     facts    and     legal   contentions     are

adequately     presented    in     the    materials     before     this   court    and

argument would not aid the decisional process.

                                                                           AFFIRMED




                                           2